Citation Nr: 0932763	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  04-01 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected pseudofolliculitis barbae.

2.  Entitlement to service connection for a right middle 
finger disability.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right thumb 
disability.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for lung scarring.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension, to 
include whether service connection can be granted.

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to April 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied the above claims.  In the January 2003 rating 
decision, the RO granted an increased rating of 10 percent 
for the Veteran's service-connected pseudofolliculitis 
barbae.  In the December 2004 rating decision, the RO denied 
service connection for a right middle finger disability, 
reopened the claims for service connection for a right thumb 
disability and lung scarring, and denied the applications to 
reopen the claims for service connection for hypertension and 
PTSD.

In November 2004, the Veteran was afforded a personal hearing 
for the claim for an increased rating for pseudofolliculitis 
barbae before a hearing officer at the RO.  A transcript of 
the hearing is of record.  

The claim for service connection for lung scarring was 
previously denied by the RO in March 2002 and the application 
to reopen the claim for service connection for a right thumb 
disability was previously denied by the RO in January 2003.  
Although the RO apparently reopened these claims in the 
December 2004 rating decision, the Board must independently 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  

The issue of service connection for a right thumb disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's pseudofolliculitis barbae is manifested by 
hyperpigmented papules of the bearded area and follicular 
erythematosus papules and scattered pustules on the posterior 
of the scalp as well as some lesions scattered throughout the 
scalp.  It is not manifested by gross distortion or asymmetry 
of any feature or with two or three characteristics of 
disfigurement nor does it involve 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, or 
require systemic therapy such as corticosteroids or other 
immunosuppressive drugs.  

2.  There is no competent evidence of record showing that the 
Veteran currently suffers from a right middle finger 
disability.

3.  In January 2003, the RO denied the Veteran's application 
to reopen the claim for service connection for a right thumb 
disability.  The Veteran did not appeal.  

4.  Evidence relevant to the claim for service connection for 
a right thumb disability received since the January 2003 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim; it is not cumulative or redundant of 
the evidence previously considered and it raises a reasonable 
possibility of substantiating the claim.

5.  In March 2002, the RO denied the Veteran's claim of 
service connection for lung scarring.  The Veteran did not 
appeal.  

6.  Evidence received since the March 2002 decision does not 
raise a reasonable possibility of substantiating the claim.

7.  In March 2002, the RO denied the Veteran's claim for 
service connection for hypertension.  The Veteran did not 
appeal.  

8.  Evidence relevant to the claim for service connection for 
hypertension received since the March 2002 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim; it is not cumulative or redundant of the evidence 
previously considered and it raises a reasonable possibility 
of substantiating the claim.

9.  Hypertension did not have its onset during active 
service, or within one year after separation from service, or 
result from disease or injury in service.

10.  In April 2003, the RO denied the Veteran's claim of 
service connection for PTSD.  The Veteran did not appeal.  

11.  Evidence received since the April 2003 decision does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 
percent for service-connected pseudofolliculitis barbae have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.118, Diagnostic Code 7800 (2008).

2.  The criteria for entitlement to service connection for a 
right middle finger disability have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).


3.  The January 2003 RO decision denying the Veteran's 
application to reopen the claim for service connection for a 
right thumb disability is final.  38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

4.  The evidence relevant to the claim for service connection 
for a right thumb disability received since the RO's final 
decision is new and material; thus, the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

5.  The March 2002 RO decision denying service connection for 
lung scarring is final.  38 U.S.C.A. § 7105(a) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2008).

6.  New and material evidence has not been received since the 
RO's March 2002 decision; the claim for service connection 
for lung scarring is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

7.  The March 2002 RO decision denying service connection for 
hypertension is final.  38 U.S.C.A. § 7105(a) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2008).

8.  The evidence relevant to the claim for service connection 
for hypertension received since the RO's final decision is 
new and material; thus, the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

9.  The criteria for entitlement to service connection for 
hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

10.  The April 2003 RO decision denying service connection 
for PTSD is final.  38 U.S.C.A. § 7105(a) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2008).

11.  New and material evidence has not been received since 
the RO's April 2003 decision; the claim for service 
connection for PTSD is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In a March 1999 rating decision, the RO granted service 
connection for pseudofolliculitis barbae and assigned a 
noncompensable rating effective, April 9, 1998.  In the 
January 2003 rating decision on appeal, the RO granted an 
increased rating of 10 percent for the service-connected 
pseudofolliculitis barbae, effective August 30, 2002.  

Diagnostic Code (DC) 7813 provides that pseudofolliculitis 
barbae should be rated as disfigurement of the head, face, or 
neck under DC 7800; as a scar under DC 7801, 7802, 7803, 
7804, or 7805; or as dermatitis or eczema under DC 7806, 
depending upon the predominant disability.  DCs 7800 and 7806 
are the only diagnostic codes applicable in this case, as the 
affected part is the head, face, and neck.  There are no 
superficial, unstable, or painful scars; and the condition 
does not cause limitation of motion of the affected part or 
any limitation of function.  See 38 C.F.R. § 4.118 DCs 7801-
7805. 

The RO has evaluated the condition under DC 7800.  38 C.F.R. 
§ 4.118.  DC 7800, pertaining to disfigurement of the head, 
face, or neck, provides that an evaluation of 10 percent is 
warranted for disability of the skin of the head, face, or 
neck with one characteristic of disfigurement.  An evaluation 
of 30 percent requires disability of the skin of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears, (auricles), cheeks, lips) or with two or three 
characteristics of disfigurement.  A 50 percent rating is 
assigned for visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features, or; with four or five characteristics of 
disfigurement.  An 80 percent rating is provided when there 
is visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features, or; with six or more characteristics of 
disfigurement.  Id.

Note (1) to DC 7800 provides that the 8 characteristics of 
disfigurement, for purposes of evaluation under § 4.118, are 
as follows:  Scar 5 or more inches (13 or more cm.) in 
length.  Scar at least one-quarter inch (0.6 cm.) wide at 
widest part.  Surface contour of scar elevated or depressed 
on palpation.  Scar adherent to underlying tissue.  Skin 
hypo-or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.).  Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.).  Underlying soft tissue missing in an 
area exceeding six square inches (39 sq. cm.).  Skin 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).

DC 7806 provides that dermatitis or eczema that involves at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period, is rated 10 percent disabling.  
Dermatitis or eczema that involves 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period, is rated 30 percent disabling.  Dermatitis or eczema 
that involves more than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12- 
month period, is rated 60 percent disabling.  38 C.F.R. § 
4.118. 

Following a careful review of the record, the Board finds 
that a rating higher than 10 percent is not warranted.  
During the October 2002 VA examination, the Veteran's skin 
condition was found to cause little abscesses at the base of 
the hair follicle across his occiput, the back of the scalp 
and down his neck below the hairline.  He also had a few 
scattered abscesses in the hair follicles of his beard, 
though the main problem was over the occiput of the skull.  
They were rather tender and scaly, like a severe case of 
dandruff with a lot of scales.  The examiner concluded that 
the condition was classical folliculitis of the face and 
pseudofolliculitis barbae to a slight degree.  

In July 2003, the Veteran was afforded another VA examination 
which revealed hyperpigmented papules of the bearded area and 
follicular erythematosus papules and scattered pustules on 
the posterior of the scalp as well as some lesions scattered 
throughout the scalp.  He was diagnosed as having 
pseudofolliculitis barbae of the bearded area and 
folliculitis of the scalp.  

During VA treatment in October 2003, the Veteran's skin 
condition of the head was described as post-occipital scalp 
with eryth follicular based papules and pustules and the 
remainder of the scalp and the beard were clear.  Private 
treatment records show that the Veteran received treatment 
for his skin condition in 2004.  In October 2004, the 
Veteran's scalp, face, ears, neck, hands, back, abdomen, and 
chest were examined and revealed that, following treatment of 
his skin condition, the small and large papules and nodules 
had decreased in number on the posterior scalp, but the hair 
continued to be thin and prominent thick scarring persisted.  

The July 2006 VA examination revealed no scarring in the 
beard area.  There were three papular like bumps at the lower 
portion of the beard area on the neck, one of which was 
hyperpigmented relative to the surrounding skin.  There were 
no active follicular infections or lesions.  The Veteran was 
diagnosed as having pseudofolliculitis barbae, which was 
relatively asymptomatic.  The papular residuals of old 
folliculitis involved about 1 percent of the exposed area and 
was far less than 1 percent of the total body area.  

VA treatment in November 2007 revealed that the Veteran had a 
history of folliculitis and pseudofolliculitis barbae, which 
were well controlled.  

During the February 2008 VA examination, the Veteran's skin 
was reported as clear with no scarring or disfigurement.  The 
Veteran was diagnosed as having pseudofolliculitis barbae 
with no residuals.  

In order to receive a higher rating of 30 percent, Diagnostic 
Code 7800 requires disability of the skin of the head, face, 
or neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears, (auricles), cheeks, lips) or with two or three 
characteristics of disfigurement.  As shown from the evidence 
above, the Veteran's skin condition is not productive of 
gross distortion or asymmetry of any feature nor does he have 
more than one characteristic of disfigurement.  At worst, the 
Veteran's skin condition caused hyperpigmented papules of the 
bearded area and follicular erythematosus papules and 
scattered pustules on the posterior of the scalp as well as 
some lesions scattered throughout the scalp.  In addition, 
the evidence shows that the Veteran's condition improved 
significantly over the appellate period and currently does 
not even approximate a 10 percent disability rating as shown 
by the February 2008 VA examination.  As there is no evidence 
of any other residual from the Veteran's service-connected 
skin condition, a higher disability rating is not warranted.  

Additionally, the Veteran's pseudofolliculitis barbae does 
not affect 20 to 40 percent of his entire body, or 20 to 40 
percent of his exposed areas affected (here the face and 
neck).  The July 2006 VA examination noted that approximately 
1 percent of the exposed area and less than 1 percent of the 
total body area was affected.  This condition has also not 
required intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during a twelve month period.

The Veteran's statements as to the severity of his symptoms 
have been considered.  However, the Board attaches greater 
probative weight to the clinical findings of skilled, 
unbiased professionals.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony).  The 
preponderance of the evidence is against a rating higher than 
10 percent for the Veteran's pseudofolliculitis barbae.  
Thus, the benefit-of-the doubt doctrine does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

In deciding the Veteran's increased evaluation claim, the 
Board has considered whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  The Board does not find evidence that the 
Veteran's pseudofolliculitis barbae should be increased for 
any separate periods based on the facts found during the 
whole appeal period.  The evidence of record in connection 
with this claim supports the conclusion that the Veteran is 
not entitled to additional increased compensation during any 
time within the appeal period.


II.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert, 1 Vet. App. at 49.  Equal weight is 
not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same 
probative value.

In this case, the evidence does not show that the Veteran 
currently suffers from a right middle finger disability.  
Although service treatment records show that the Veteran 
injured his right hand in service, there is no indication 
that his right middle finger was affected.  In addition, 
post-service treatment records do not contain any findings or 
diagnosis of a right middle finger disability.  In the 
absence of any competent evidence of a current right middle 
finger disability, the Board must conclude the Veteran does 
not currently suffer from this disability and, therefore, 
service connection for a right middle finger disability is 
denied.  Brammer, 3 Vet. App. at 225.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claim and it must be denied.

III.  New and material evidence

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A.  Right thumb disability

In January 2003, the RO denied the Veteran's application to 
reopen the claim for service connection for a right thumb 
disability as new and material evidence was not submitted 
showing objective medical evidence of a right thumb 
disability.  The Veteran did not appeal.  Thus, this decision 
is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Following a careful review of the evidence of record, the 
Board finds that evidence has been submitted following the 
RO's final decision that is sufficient to reopen the 
Veteran's claims for service connection as it is "new" 
within the meaning of 38 C.F.R. § 3.156.  This evidence 
includes VA medical treatment records containing a diagnosis 
of a right trigger thumb in July 2004 and a surgical 
operative note dated July 2004 showing that a trigger thumb 
release procedure was performed.  The Board further finds 
that this evidence is material as it raises a reasonable 
possibility of substantiating the claim since it demonstrates 
that the Veteran has a diagnosed condition associated with 
his right thumb and not only subjective complaints of pain.  
As new and material evidence has been presented, the claim 
for a right thumb disability is reopened.

B.  Lung scarring

In March 2002, the RO denied the Veteran's the claim for 
service connection for lung scarring as there was no evidence 
of lung scarring in service treatment records and the 
evidence failed to establish a relationship between current 
findings related to the lungs and service.  The Veteran did 
not appeal.  Thus, this decision is final.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103.

The relevant evidence of record regarding lung scarring at 
the time of the March 2002 rating decision consisted of the 
Veteran's service medical records and VA treatment records.

Evidence related to the lung scarring claim received since 
the March 2002 rating decision that is new consists of 
additional VA treatment records and a private pulmonary 
function test dated October 2003 that showed restrictive 
pattern, mild impairment, no significant bronchodilator 
response, and diffusion within normal limits.  While these 
records are new, they are not material within the meaning of 
38 C.F.R. § 3.156(a) because they do not relate to an 
unestablished fact necessary to substantiate the claim and 
they do not raise a reasonable possibility of substantiating 
the claim.  The record still lacks competent evidence of a 
nexus between a current lung disability and his period of 
active duty service many years ago.  

Accordingly, the Board finds that the evidence received 
subsequent to March 2002 is not new and material and does not 
serve to reopen the Veteran's claim for service connection 
for lung scarring.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156(a).  The appeal is denied.  


C.  Hypertension

In March 2002, the RO denied the Veteran's claim for service 
connection for hypertension as no chronic disability subject 
to service connection was shown in service treatment records 
or any other evidence available.  The RO specifically noted 
that there was no confirmed diagnosis of hypertension, though 
there were some findings of elevated blood pressure readings.  
The Veteran did not appeal.  Thus, this decision is final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Following a careful review of the evidence of record, the 
Board finds that evidence has been submitted following the 
RO's final decision that is sufficient to reopen the 
Veteran's claims for service connection as it is "new" 
within the meaning of 38 C.F.R. § 3.156.  This evidence 
includes private treatment records dated October 2003 to 
November 2003 showing elevated blood pressure readings and 
instructions regarding high blood pressure and hypertension, 
VA treatment records also showing elevated blood pressure 
readings, and a February 2008 VA examination which diagnosed 
the Veteran as having hypertension.  The Board further finds 
that this evidence is material as it raises a reasonable 
possibility of substantiating the claim since it demonstrates 
that the Veteran has been diagnosed as having hypertension.  
As new and material evidence has been presented, the claim 
for hypertension is reopened.

As the Board has determined that new and material evidence 
sufficient to reopen the previously denied claim for service 
connection for hypertension has been received, the Board will 
address the issue of entitlement to service connection on the 
merits.  Inasmuch as the RO addressed the merits of the claim 
and the Veteran provided argument addressing his claim on the 
merits, the Veteran is not prejudiced by the Board's also 
addressing the merits.  Bernard v. Brown, 4 Vet. App. 384 
(1993). 

Service connection for certain chronic disorders, such as 
cardiovascular-renal disease, including hypertension, may be 
established based on a legal "presumption" by showing that 
either disability manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Post-service medical treatment records show that the Veteran 
had been diagnosed as having hypertension.  Therefore, the 
first requirement for service connection for this claim, the 
existence of a current disability, is met.  See Hickson, 12 
Vet. App. at 253.  

Following a careful review of the record, the Board finds 
that the medical evidence from service does not show that his 
hypertension had its onset in service.  

Service treatment records are silent for any findings or 
treatment for high blood pressure.  Post-service private and 
VA treatment records show that the Veteran was diagnosed as 
having hypertension in November 2003.  Blood pressure 
readings were within the normal range until November 2000 VA 
treatment, which reported the Veteran's blood pressure as 
143/84.  A careful review of the claims file reveals that 
there is no competent medical evidence linking hypertension 
to service.  

Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The record does not 
contain a competent opinion linking the Veteran's current 
hypertension to service, and the medical evidence of record 
does not otherwise demonstrate it is related to service.  

Finally, the evidence does not show that the Veteran was 
diagnosed with hypertension within one year following his 
separation from service.  These disabilities were not 
diagnosed until 2003.  As such, service connection on a 
presumptive basis is not warranted.  See 38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claim, and it must be denied.

D.  PTSD

In April 2003, the RO denied the Veteran's the claim for 
service connection for PTSD as post-service VA treatment 
reports were silent for any treatment or diagnosis of PTSD.  
The Veteran did not appeal.  Thus, this decision is final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The relevant evidence of record regarding PTSD at the time of 
the April 2003 rating decision consisted of the Veteran's 
service medical records and VA treatment records.

Evidence related to the PTSD claim received since the April 
2003 rating decision that is new consists of additional VA 
treatment records and an April 2009 formal finding from the 
U. S. Army and Joint Services Records Research Center that 
the information required to verify the stressful events 
described by the Veteran was insufficient.  While these 
records are new, they are not material within the meaning of 
38 C.F.R. § 3.156(a) because they do not relate to an 
unestablished fact necessary to substantiate the claim and 
they do not raise a reasonable possibility of substantiating 
the claim.  The record still lacks competent evidence of a 
diagnosis of PTSD.  

Accordingly, the Board finds that the evidence received 
subsequent to April 2003 is not new and material and does not 
serve to reopen the Veteran's claim for service connection 
for lung scarring.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156(a).  The appeal is denied.  

IV.  Notice and Assistance

The Board notes that the duty to notify and assist with 
regard to the issue of whether new and material evidence has 
been received for a right thumb disability and hypertension 
has been met to the extent necessary to reopen the claims, 
such that any deficiency in this regard is harmless error.  
See Bernard, 4 Vet. App. at 392 (1993).

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Regarding the claims for service connection for a right 
middle finger disability and hypertension, complete notice 
was sent in October 2003, July 2004, and March 2006 and the 
claims were readjudicated in March 2008 and September 2008 
supplemental statements of the case.  Mayfield, 444 F.3d at 
1333.

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Complete notice in accordance with Vazquez-Flores for the 
claim for an increased rating for pseudofolliculitis barbae 
was sent in January 2005 and May 2008 and the claim was 
readjudicated in a September 2008 supplemental statement of 
the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).

In claims to reopen previously denied claims, VA must provide 
a claimant with notice of what constitutes new and material 
evidence to reopen the claim.  VA's notice letter should 
describe what evidence would be necessary to substantiate the 
element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

Substantially compliant notice was sent in May 2008 and the 
claim was readjudicated in an October 2008 supplemental 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

In this case, the notice letter provided to the appellant in 
October 2003 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided for the applications to 
reopen the claims for service connection for lung scarring 
and PTSD, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denial.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence.  Regarding the claim for an 
increased rating for pseudofolliculitis barbae, the appellant 
was afforded physical examinations, obtained medical opinions 
as to the etiology and severity of disabilities, and afforded 
the appellant the opportunity to give testimony before the 
Board.  In this case, VA need not obtain an examination as 
the evidentiary record does not show that the Veteran 
currently suffers from a right middle finger disability nor 
does it show that the Veteran's current hypertension is 
associated with an established event, injury, or disease in 
service; manifested during an applicable presumptive period; 
or otherwise associated with military service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In addition, a VA 
examination is not required for the claims to reopen the 
issues of service connection for lung scarring or PTSD 
because the Veteran has not submitted new and material 
evidence to reopen.  See 38 C.F.R. § 3.159(c)(4)(iii).  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  VA has 
substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected pseudofolliculitis barbae is denied.

Entitlement to service connection for a right middle finger 
disability is denied.

New and material evidence having been received, the claim for 
service connection for a right thumb disability is reopened; 
the appeal is granted to this extent only.

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for lung scarring.  
The claim to reopen is denied. 

New and material evidence having been received, the claim for 
service connection for hypertension is reopened; the appeal 
is granted to this extent only.

Service connection for hypertension is denied.

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for PTSD.  The 
claim to reopen is denied. 

REMAND

As noted above, new and material evidence has been received 
to reopen the claim for service connection for a right thumb 
disability.  After completing the necessary development, the 
claim must be readjudicated on a de novo basis. 


Service treatment records show that the Veteran injured his 
right hand in April 1994 which resulted in stiffness.  He was 
diagnosed as having a soft tissue injury.  In July 1995, the 
Veteran was treated several times for complaints of pain in 
the right thumb.  The Veteran reported injuring his right 
hand when he fell on it.  Obvious swelling was shown in the 
thumb and he was diagnosed as having trauma secondary to 
falling on his hand.  In August 1995, the Veteran's right 
thumb sprain was reported as improving and x-rays were 
normal.  Following service, the Veteran sought VA treatment 
in July 2002 for complaints of right thumb pain since 
service.  The Veteran's examination was normal and he was 
diagnosed as having chronic pain in the right thumb.  During 
VA treatment in July 2004, the Veteran was diagnosed as 
having right trigger thumb and subsequently underwent a right 
trigger release procedure.  In light of the fact that the 
Veteran did sustain several injuries inservice to the right 
hand and thumb and currently suffers from a right thumb 
disability, the Board finds that the Veteran should be 
afforded a VA examination to determine whether the current 
right thumb disability is related to service.  38 C.F.R. 
§ 3.159 (c)(4). 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate 
VA examination to determine the current 
nature and likely etiology of a right thumb 
disability.  The claims file must be made 
available to the examiner for review prior to 
the examination.  All necessary tests should 
be conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

Based on the examination and review of the 
record, the examiner is requested to provide 
an opinion as whether it is at least as 
likely as not (i.e., whether there is at 
least a 50 percent probability) that the 
Veteran's current right thumb disability had 
its onset during active service or are 
related to any in-service disease or injury.  
The examiner should specifically comment on 
the effect of the inservice injuries to the 
right hand and subsequent swelling of the 
right thumb and diagnosis of a right thumb 
sprain. 

A detailed rationale for any opinion 
expressed should be provided.

2.  Thereafter, readjudicate the 
Veteran's claim, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the Veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


